Citation Nr: 1228104	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for status post cervical strain with arthritis, to include as secondary to the service-connected traumatic injury of the lumbosacral spine with chronic strain and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 1973. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical condition is the result of an injury he sustained during service, or in the alternative, due to his service-connected lumbar spine disability.  Significantly, the Veteran reported that he injured his upper back and shoulders during the course of his post-service occupation as a drill press operator.  See December 2009 informal conference report.       

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A May 2008 VA examination report demonstrates a diagnosis of cervical arthritis.  The VA examiner provided an adequate negative opinion addressing direct service connection; however, an opinion as to secondary service connection was not requested or offered.  

Subsequent VA outpatient treatment records dated in July 2008 show that the Veteran sought treatment for chronic neck and back pain.  At the time, the Veteran reported that he had experienced such pain for over 30 years.  See July 2008 VA outpatient treatment records.    

Given the Veteran's current cervical spine disorder, his credible assertions of neck pain due to his service-connected lumbar spine disability, and VA outpatient treatment documenting such pain, the Veteran must be afforded a VA orthopedic examination to assess whether his current cervical spine disorder is attributable to his service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Next, as the most recent outpatient treatment record is dated in May 2010, and the case is being remanded for an examination, VA must obtain any VAMC records from May 2010 to the present from the VA Medical Center (VAMC) at Tomah, Wisconsin.  See 38 C.F.R. § 3.159.

Finally, following issuance of the November 2009 supplemental statement of the case (SSOC), new records were added to the claims file that the RO has not considered.  The additional evidence includes VA outpatient treatment records dated from February 2009 through May 2010 and a December 2009 VA general examination, which were received by the Appeals Management Center (AMC) in November 2009, December 2009, and June 2010, respectively.  Those records were not listed in the evidence section of the November 2009 SSOC, nor were they discussed in the reasons and bases section.  The Veteran did not waive initial consideration by the RO of these records.  Therefore, on remand, the additional evidence must be considered by the RO.  38 C.F.R. §§  19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Tomah, Wisconsin.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of any cervical spine disorder(s) which may be present.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner must conduct a thorough examination and provide diagnoses for any pathology found.  The examiner must review all pertinent records associated with the claims file, particularly post-service treatment records.

Based on examination findings and review of the record,
the examiner must answer the following questions:

(a)  Does the Veteran have a current cervical spine disability? 

(b)  If the answer to (a) is yes, is it at least as likely as not that any currently diagnosed cervical spine disability is caused or aggravated (worsened) by the Veteran's service-connected lumbar spine disability? 

In answering this question, the examiner must consider the December 2009 informal conference report which contains the Veteran's report of a post-service occupational injury to his upper back and shoulders while working as a drill press operator.

If the Veteran's cervical spine disorder was aggravated by the service-connected lumbar spine disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the cervical spine disorder(s) before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Upon completion of the above, readjudicate the issue on appeal.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case which includes consideration of the evidence associated with the record after November 2009, including VA outpatient treatment records dated in February 2009 through May 2010, as well as the December 2009 VA general examination report, and any evidence associated with the record in connection with the current remand.  An appropriate period of time to respond must be provided.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


